        Case 1:19-cv-00151-DAD-SAB Document 51 Filed 10/06/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN WESLEY WILLIAMS,                            )   Case No.: 1:19-cv-00151-DAD-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION FOR
13          v.                                            RECONSIDERATION OF THE COURT’S
                                                      )   SEPTEMBER 8, 2020 ORDER SETTING THIS
14                                                    )   CASE FOR SETTLEMENT CONFERENCE
     PILKERTEN, et.al.,
                                                      )
15                  Defendants.                       )   (ECF No. 49)
                                                      )
16                                                    )

17          Plaintiff John Wesley Williams is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983, filed on February 4, 2019.

19           On September 8, 2020, the Court set this case for settlement conference before Magistrate

20   Judge Barbara A. McAuliffe on December 8, 280, and stayed the case for 95 days. (ECF No. 49.)

21          On October 2, 2020, Plaintiff filed a motion to reconsider the Court’s September 8, 2020 order.

22   (ECF No. 50.) Plaintiff contends that he has attempted to settle the case with Defendants, but his

23   offers have been rejected, and Defendants have made it clear that they are unwilling to settle. (Id.)

24   Plaintiff’s motion shall be denied.

25          While the parties may have engaged in informal settlement negotiations and have not yet

26   reached an amicable agreement, that does not mean that a settlement conference facilitated by a
27   judicial officer will not be beneficial. Further, the Court’s September 8, 2020, specifically stated, in

28   pertinent part, “if after investigating Plaintiff’s claims and speaking with Plaintiff, and after conferring

                                                          1
       Case 1:19-cv-00151-DAD-SAB Document 51 Filed 10/06/20 Page 2 of 2



1    with others, defense counsel in good faith finds that a settlement conference would be a waste of

2    resources, defense counsel may move to opt out of this early settlement conference. A written notice

3    to opt out must be filed within 30 days of the date of the issuance of this order.” (ECF No. 49 at 2:5-

4    8.) Therefore, if Defendants believe that a settlement conference will not be beneficial, they can opt-

5    out of the conference on or before October 8, 2020. Thus, as of today’s date, the December 8, 2020

6    settlement conference shall remain on calendar. As the date approaches, the Court will consider and

7    determine whether the settlement conference shall proceed by way of video and/or telephone in light

8    of the COVID-19 pandemic, and any necessary orders will issue in due course. Accordingly,

9    Plaintiff’s motion for reconsideration of the Court’s September 8, 2020 order is denied.

10
11   IT IS SO ORDERED.

12   Dated:    October 6, 2020
13                                                     UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
